Citation Nr: 0734717	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
alcohol abuse prior to September 13, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this case was most recently before the Board in August 
2006, the Board granted a 100 percent initial disability 
rating for the veteran's PTSD, effective September 13, 2005.  
At that time, the Board also remanded for further development 
the issue of entitlement to a higher initial rating for PTSD 
during the period prior to September 13, 2006.  In a March 
2007 rating decision, the RO granted service connection for 
alcohol abuse as secondary to the veteran's PTSD, rated the 
alcohol abuse with his PTSD, and increased the rating for the 
disability to 50 percent, from October 16, 1997, the 
effective date of service connection.  

The case has since been returned to the Board for further 
appellate action.


FINDING OF FACT

Prior to September 13, 2005, the veteran's PTSD with alcohol 
abuse was manifested by occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

Prior to September 13, 2005, the criteria for an initial 
disability rating higher than 50 percent for PTSD were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 50 percent for his service-connected PTSD with alcohol 
abuse for the period prior to September 13, 2005, when a 100 
percent rating became effective.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In that case, the Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received in 
October 1997, long before the enactment of the VCAA in 
November 2000.  In fact, the record reflects that the 
originating agency did not provide the veteran with the 
notice required under the VCAA, until March 2005, well after 
its initial adjudication of the claim.  That letter included 
notice that the veteran should submit any pertinent evidence 
in his possession.  The veteran was provided notice of the 
type of evidence necessary to establish an effective date for 
the claimed increased rating in a letter dated in March 2007.  
Following the receipt of all pertinent evidence, the RO 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the notice required 
under the VCAA, and that any procedural errors in the RO's 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, no further notice or 
development is necessary, and the Board will address the 
merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is for assignment for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is for assignment for PTSD where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is currently assigned a 50 percent initial 
disability rating for PTSD from October 16, 1997, to 
September 12, 2005.  

As noted above, in the March 2007 rating decision, the RO 
found that the veteran's alcohol abuse was related to his 
PTSD, and therefore symptoms related to alcohol abuse will be 
considered by the Board in evaluating the service-connected 
disability.  

The Board has reviewed the evidence of record reflecting this 
period and finds that a rating higher than 50 percent is not 
warranted.  

With respect to the schedular criteria, the Board finds that 
the symptomatology manifested during the pertinent period 
does not demonstrate the type and degree of symptoms or their 
effects that are contemplated for a 70 percent or higher 
rating.  The evidence is not consistent with suicidal 
ideation.  Although the veteran apparently has some history 
of significant suicidal ideation, as noted in a February 2002 
VA examination report, this was said to have diminished in 
recent years, and the veteran has never attempted suicide.  
Similarly, medication management notes in February 2005, April 
2005, May 2005, and August 2005 show no evidence of suicidal 
ideas.  During a hospitalization in December 1997, the 
examiner indicated that he did not feel that the veteran was 
dangerous to himself or others.  Thus, while there is 
evidence of a history of suicidal ideation, this does not 
appear to characterize the veteran's condition during the 
period on appeal.  

The evidence is not consistent with the presence of 
obsessional rituals which interfere with routine activities.  
No such rituals have been noted in the medical evidence or by 
the veteran.  In the February 2002 VA examination report, it 
was specifically noted that there was no evidence of specific 
obsessions, compulsions, phobias or ritualistic behaviors.  

The evidence is not consistent with the presence of speech 
that is intermittently illogical, obscure, or irrelevant.  
The veteran's speech has consistently been noted as normal.  
In the February 2002 VA examination, the veteran answered all 
questions appropriately.  His speech was relevant and 
coherent.  It was productive, although somewhat lacking in 
spontaneity.  During the December 1997 hospitalization, the 
veteran's speech was found to be spontaneous.  In medication 
management notes in February 2005, April 2005, May 2005, and 
August 2005, the veteran's speech was described as coherent 
and of normal rate and volume.  

The evidence is not consistent with the presence of impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  While the February 2002 VA examiner noted that 
the veteran was prone to episodes of anger and irritability 
that have adversely affected his social and occupational 
functioning, it was noted that he is not prone to behavioral 
problems in the community.  During the December 1997 
hospitalization, the veteran denied any history of domestic 
violence.  He had no history of jail time and stated that he 
did not own a gun.  He was found not to be a danger to 
himself or others.  In sum, while the veteran has 
demonstrated irritability and anger, there is no indication 
that these reactions occur without provocation, and the 
veteran has not demonstrated periods of violence.

The evidence is not consistent with the presence of spatial 
disorientation.  The veteran has consistently been found to 
be oriented on clinical evaluation.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  On VA examination in February 2002, 
the veteran's appearance, attitude and behaviors were 
generally within normal limits.  His attire was casual, neat 
and appropriate, and his hygiene and grooming were good.

The evidence is not consistent with the presence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
evidence does indicate that the veteran experiences panic 
attacks.  An October 1999 note shows increasing anxiety 
attacks.  However, panic attacks are also characteristic of 
the current 50 percent level.  It is the frequency of such 
attacks which differentiates the 70 percent level from the 50 
percent level.  On VA examination in February 2002, the 
veteran stated that if he is having a "bad day" or a panic 
attack due to his PTSD he can go hide somewhere in the 
basement for a period of time until it passes.  This indicates 
that, while panic attacks do occur, they are not constant or 
nearly continuous, but do eventually pass.  

Panic attacks have not been noted on clinical evaluation.  
Although the February 2002 examiner noted that the veteran 
seemed to be experiencing some symptoms of anxiety to the verge 
of panic, he did maintain adequate control to complete the 
examination.  In an October 1997 outpatient note, the veteran 
stated that he felt like the walls were closing in; however, 
there was no indication that this was a true panic attack, or 
that he reacted to these feelings in a manner reflecting 
panic.  While there is clear indication that the veteran 
suffers from anxiety and panic attacks, the evidence does not 
show that these are of a "near-continuous" nature as required 
for the 70 percent level.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  It is notable that the veteran was employed for 
much of the period on appeal.  The February 2002 VA examiner 
noted that for the last nineteen years the veteran had worked 
as a maintenance man for a local school district.  The veteran 
reported that, at that time, he did have episodic difficulties 
on the job including problems in getting along with others and 
problems with any work duties that involve social situations.  
However, he was apparently able to adapt to these situations.  
He stated that most of the time he was able to work by 
himself.  In terms of intellectual functioning, at hospital 
discharge in December 1997, the veteran's concentration, 
intellectual ability, and capacity for abstract thinking all 
appeared adequate, as did his remote, recent and immediate 
memory.  He had a good general grasp and recollection of 
things.  His insight and judgment were both good.  Similarly, 
the February 2002 VA examiner noted that the veteran's day-
to-day short term memory and concentration skills were 
generally intact, although, they are likely at times disrupted 
due to PTSD related anxiety and distress.  

The veteran apparently stopped working in 2004.  However, the 
evidence does not demonstrate that he was unable to continue 
working due to his PTSD.

The evidence is not consistent with an inability to establish 
and maintain effective relationships.  VA outpatient 
treatment reports from 1998 to 2000 show that the veteran was 
going through a divorce at the time.  The veteran reported 
that his second wife thought he was incapable of love and 
relationships.  The veteran acknowledged a fear of close 
relationships.  In the February 2002 VA examination, the 
veteran reported that he was twice-divorced, and that 
problems with intimacy and anger made it difficult for him to 
maintain his marriages.  However, notably, his second 
marriage lasted for over 20 years.  The veteran stated that 
he did continue to see his children and had friendships with 
fellow veterans.  In a July 2002 letter from a female friend, 
she indicated that she had maintained a relationship with the 
veteran for almost four years.  In February 2002, the veteran 
stated that he was living with a girlfriend at that time.  

In a May 2005 letter from a Vet Center counselor, it was 
noted that the veteran spends a significant amount of time in 
his 'bunker' in the cellar to the point of eating meals 
there.  He reported that he watches TV or, "I just stare at 
the walls, trying not to think of anything." He has a limited 
range of emotion, unable to feel compassion or caring 
feelings for the most part.  The February 2002 VA examiner 
noted a markedly decreased capacity to derive pleasure from 
daily activities and a sense of detachment, estrangement from 
others and psychic numbing is noted.  However, again, the 
current rating contemplates difficulty in establishing 
effective work and social relationships, and this is clearly 
demonstrated.  For a 70 percent rating, the veteran's 
symptomatology must more nearly approximate the inability to 
establish and maintain effective relationships.  This 
inability is not shown.  

Also significant in terms of social and occupational 
functioning are the assessments by medical examiners.  While 
the February 2002 VA examiner noted that the veteran has a 
marked impairment in his social comfort level and even has 
severe problems in certain social situations such as stores, 
shopping malls or other crowded situations, overall, he 
assessed the veteran's level of social and occupational 
impairment as moderate.  While impairment in certain specific 
situations is important in the Board's evaluation, it is his 
overall level of functioning that is most probative.  The 
examiner found that, although at times the veteran was 
severely impaired, there was no significant impairment 
regarding his basic competence for maintaining himself 
independently in the community and carrying out activities of 
daily living. 

Also instructive in determining the veteran's overall level 
of functioning are the Global Assessment of Functioning (GAF) 
scores assigned by examiners.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

The February 2002 VA examiner assigned a GAF score of 60 due 
to chronic and moderate PTSD.  A GAF score of 55 was assigned 
in November 2004.  GAF scores of 60 and 75 were assigned in 
June 1997.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  This is entirely 
consistent with the symptomatology reported and the specific 
evaluation of the February 2002 examiner.  The GAF score of 
75 reflects that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

In sum, while the evidence clearly demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD with alcohol abuse during the 
initial rating period prior to September 13, 2005.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with 
alcohol abuse during the initial rating period prior to 
September 13, 2005, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


